DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.

Allowable Subject Matter
Claims 1-3, 5-6, 8-11, 13-14 and 16-19 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a first planar portion having a length and a width;
a first sidewall directly attached to the first planar portion, the first sidewall substantially perpendicular to the first planar portion;
a second planar portion directly attached to the first sidewall, the second planar portion substantially perpendicular to the first sidewall, the second planar portion substantially parallel to the first planar portion, the second planar portion having a length and a width substantially equal to the length and the width respectively of the first planar portion;
a second sidewall directly attached to the second planar portion; the first and second planar portions and the first and second sidewalls forming a tunnel through which air may be forced;
a plurality of fins defined by bends in the sheet and arranged side by side, the plurality of fins disposed within the tunnel; and
the one or more LEDs are disposed on the first planar portion outside the tunnel”.

Regarding claim 8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a first planar portion having a length and a width;
a first sidewall directly attached to the first planar portion, the first sidewall substantially perpendicular to the first planar portion;
a second planar portion directly attached to the first sidewall, the second planar portion substantially perpendicular to the first sidewall, the second planar portion substantially parallel to the first planar portion, the second planar portion having a length and a width substantially equal to the length and the width respectively of the first planar portion;
a second sidewall directly attached to the second planar portion; the first and second planar portions and the first and second sidewalls forming a tunnel through which air may be forced;
a plurality of fins defined by bends in the sheet and arranged side by side, the plurality of fins disposed within the tunnel; and
the one or more LEDs are disposed on the first planar portion outside the tunnel”.

Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “bending the sheet to form a plurality of fins, the plurality of fins arranged side by side;
after bending the sheet to form the plurality of fins, bending the sheet to form a first sidewall portion;
after bending the sheet to form the first sidewall portion, bending the sheet to form a first planar portion having a length and a width;
after bending the sheet to form the first planar portion, bending the sheet to form a second sidewall portion,
after bending the sheet to form the second sidewall portion, bending the sheet to form a second planar portion, the second planar portion substantially parallel to the first planar portion, the second planar portion having a length and a width substantially equal to the length and the width respectively of the first planar portion,
the first and second planar portions and the first and second sidewalls forming a tunnel through which air may be forced;
attaching one or more LEDs on either the first or the second planar portion outside the tunnel”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895